

115 S1387 IS: TRICARE Expedited Evaluation and Treatment for Prenatal Surgery Act of 2017
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1387IN THE SENATE OF THE UNITED STATESJune 21, 2017Mr. Rounds (for himself, Mr. Casey, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to implement processes and procedures to provide expedited
			 evaluation and treatment for prenatal surgery under the TRICARE program.
	
 1.Short titleThis Act may be cited as the TRICARE Expedited Evaluation and Treatment for Prenatal Surgery Act of 2017.
		2.Expedited evaluation and treatment for prenatal surgery under the TRICARE program
 (a)In generalThe Secretary of Defense shall implement processes and procedures to ensure that a covered beneficiary under the TRICARE program whose pregnancy is complicated with a fetal anomaly or suspected of being complicated with a fetal anomaly receives, in an expedited manner and at the discretion of the covered beneficiary, evaluation and treatment from a perinatal or pediatric specialist capable of providing surgical management and intervention in utero.
 (b)DefinitionsIn this section, the terms covered beneficiary and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code.